Poffenbarger, Judge,
(dissenting in part) :
I fully concur in the reversal of the judgment and granting of a new trial. I have no fault to find with the opinion, except in so far as it says the presumption, alluded to in the second point of the syllabus, is one of law and founded upon, *382or grows out of, section 4200 of the Code of 1906. In my opinion, it is wholly unnecessary to say whether it is a presumption of law or a presumption of fact. I would not decide that question at all in this case. I do not think the presumption, whatever it may be, grows out of the statute. It was recognized at common law, long before our statute was passed.. It is simply a rule, formulated for the guidance of courts and juries, to cover the omission of proof of express malice, which is not always susceptible of direct, positive proof. It being impossible to look into the mind and heart of the prisoner, to ascertain his intent and purpose at the time he fired the fatal shot or struck the mortal blow, the existence of malice, the basic ingredient of murder, must be established by inference. It cannot be established in any other way. Therefore, the law says if a homicide has been proven, the jury may, and ought, to infer malice, on the part of the accused, from his act in taking the life of a fellow man. Stated in a different way, the rule is that the jury are to presume the killing to have been malicious. Now, whether this is matter of law or matter of fact, is a mere unsubstantial and generally immaterial question of definition. Whether the presumption 'be regarded as one of law or of fact, its function and effect upon court and jury are just the same. It did not take its birth from our statute because it always existed. Blackstone, Yol. II, p. 199, says: “Lastly, the killing must be committed with malice aforethought, to make it the crime of murder. This is the grand criterion which now distinguishes murder from other killing; and this malice prepence, maliiia, prasoopi-iata, is not so properly spite or malevolence to the deceased in particular, as any evil design in general, the dictate of a wicked, depraved, and malignant heart. * * * And it may be either express or implied in law. Express malice is when one, with a sedate, deliberate mind and formed design, doth kill another; which formed design is evidenced by external circumstances discovering that inward intention; as lying in wait, antecedent menaces, former grudges, and concerted schemes to do him some bodily harm!. * * * Also in many cases where no malice is expressed the law will imply it, as, where a man wil-fully poisons another; in such a deliberate act the law presumes malice though no particular enmity can be proved. And *383if a man kills another suddenly, without any or without a considerable provocation, the law implies malice; for no person, unless of an abandoned heart, would be guilty of such an act upon a slight or no apparent cause.” See also 1 Russell on Crimje, p. 667. Murder is a common law crime. All its elements are determined by the common law. No statute in this. State undertakes to say what shall constitute murder. Our statute merely alters the common law rule of pleading, divides murder into two degrees, defining the first, and declaring all other murder to be of the second, and prescribes punishment different from that inflicted by the common law. It does not make all killing murder, nor say 'any thing about a presumption,, nor define murder, nor indicate the kind or amount of evidence necessary to establish it. As, at common law, malice only was established by inference from the fact of killing, not express intent to take life, the essential element of what our statute makes murder of the first degree, the division of murder into two degrees necessarily limits the operation of the common law presumption to murder of the second degree. A malicious killing constitutes murder of that degree, and malice, both under the statute and at common law, was inferred from the act of killing. The additional elements of deliberation and premeditation must rest upon additional evidence. The criterion of first degree murder is specific intent to take life and there must be sufficient evidence in the case to enable the jury to find that fact. We have another rule which says, if the accused struck the mortal blow with a deadly weapon, upon slight provocation or without any at all, he is presumed to have intended the consequences of his act, and is, therefore, prima facie, guilty of murder of the first degree. Here, again, the real intent and purpose of the slayer is established by inference from the means by which, and the circumstances under which, he effected the^ killing. At common law, these circumstances made out a ease of express malice. In view of these principles, I am firmly of the opinion that the presumption in question was not born of the statute, but is limited and restrained by the statute. There being no degrees in miurder at common law, the presumption of malice covered the whole field of murder. Whar. Horn., section 177. The statute stops it at murder of the second *384degree. Though the courts, in stating the rule, have sometimes mentioned the statute, I am not aware oí any decision that says the rule emanates from it.
As to whether these presumptions are of law or fact, Mr. Bishop says the question cannot be regarded as settled. 2 Bish. New Crim. Law, section 673a et seq. The conclusions vary throughout the several jurisdictions and even in the same jurisdiction. In State v. Dodds, 54 W. Va. 289, 297, Judge WarrbN Miller said, with the concurrence of the Court, the presumption of specific intent to take life is one of fact.
I think the instruction, embodying the rule in question, was properly given. Its propriety depends upon the existence of evidence, tending to prove a malicious killing, not upon the definition or origin of the rule in any degree. Both at common law and under the statute, the infliction of death is evidence of malice. This evidence, though it may not be controlling, nor sufficient, under the circumstances of the case, to sustain a verdict of guilty, will always justify the giving of such an instruction. State v. Taylor, 57 W. Va. 228. In that ease we said: “Whether these presumptions be regarded as matters of law or fact cannot affect the question under consideration. Even if presumptions of fact only, they are important elements of evidence which can be affirmatively and authoritively brought to the attention-of the jury only by the action of the court. How else can they be proved? What document other than a law book will prove them? What witness can swear to them? Must they be brought into the case by the mental operations and knowledge of the jurors only, unaided by rules and principles born of centuries ■ of experience? Most assuredly not. Obviously the court may properly direct attention to them. Viewed in this light, the court says no more than that they are evidence, an assertion which is indisputably true. The jury are neither told that they prove the whole case against the prisoner nor that they are entitled to any fixed amopnt of weight as against other evidence. What, amount of evidence to the contrary will overcome such presumption is always left to the jury, but there must be someN We may add here that, in giving such an instruction, the court merely advises the jury of inferences which they may draw, and are in duty bound to draw, from the evidence be*385fore them. To justify the giving of such an instruction, it is only necessary that there be such evidence, and it is plainly obvious that there is such evidence in every instance or case in which a homicide has been proven. In passing upon the propriety of an instruction, the court does not, and should not, weigh the evidence, to determine whether or not it will sustain a finding, agreeable to the hypothesis stated in the instruction. The only inquiry arising upon the application for an instruction is, whether there is evidence appreciably tending to prove the facts supposed in the instruction. State v. Clifford, 59 W. Va. 1. The sufficiency of the evidence to sustain a verdict must be raised in a different way. It must be challenged by a motion to exclude, a demurrer to the evidence or a motion to set aside the verdict. Stale v. Clifford, cited.